Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In favor compact prosecution, Examiner called the Applicant to resolve the Douple Patenting, after couple communications with the Attorney Mark Oda, however, Examiner has to mail out the office action since the time is limited.
Response to Arguments
Applicant’s arguments filed on 10/25/2021, with respect to amended claims 1-20 have been fully considered and are persuasive.  The previous rejection 35 U.S.C 101 and 102 have been withdrawn.  Further, The Double Patenting, the Applicant stated that is willing to file a Terminal Disclaimer but the Applicant has not filed yet so the rejection is firmed.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of Patent No.  10.834.815.  Although the conflicting are not patentably distinct from each other because since the claims of the Patent No. 10,534,815 contains every element of the claims of the instant application, and as such, anticipate the claims of the instant application. (see table below).
          
Instant Application claim 1
Patent No. 10,534,815  claim 1







generating, for each of a plurality of first entities of an online social network, a 
identifying, from the plurality of first entities, responsive to determining that a second entity of the online social network is interacting with a search interface of the online social, a plurality of entities associated with the second entity based at least in part on a search history of the second entity extracted; and 
sending, to a client system of the second entity, for each of the plurality of identified entities associated with the second entity, instructions for presenting one or more suggested queries comprising one or more of the generated candidate keywords associated with the identified entity.



accessing a plurality of posts authored by a plurality of entities of an online social network, each post being associated with a first entity of the online social network;

generating a plurality of candidate keywords associated with the first entity 


calculating a rank for each candidate keyword based at least in part on a number of social signals associated with the post from which the n-gram corresponding to the candidate keyword was extracted; 


storing one or more candidate keywords in association with the first entity, each stored candidate keyword having a calculated rank higher than a threshold rank; and 
sending, to a client system of a second entity of the online social network in response to determining that the second entity is currently interacting with an interface of the online social network 


         

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG T VY whose telephone number is (571)272-1954.  The examiner can normally be reached on M-F 8-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on (571)272-40784078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Hung T Vy/
Primary Examiner, Art Unit 2163